PER CURIAM.
Pursuant to Article 11, Rule 11.08 of the Integration Rule of The Florida Bar, 32 F.S.A., respondent has filed with this Court a petition for leave to resign from The Florida Bar without leave to apply for read'mission. In its response thereto, the Bar supports the resignation petition, having found after investigation “that the public interest will not be adversely affected by the granting of the petition for leave to resign and that allowing the petitioner to resign will not affect the purity of the Courts, nor hinder the administration of justice, nor the confidence of the public in the legal profession.”
Wherefore, upon consideration of the foregoing, the respondent, William H. Green, hereby is given leave to resign from The Florida Bar effective immediately.
It is so ordered.
ROBERTS, C. J., and ERVIN, CARLTON, ADKINS, BOYD and McCAIN, JJ., concur.